Citation Nr: 0308970	
Decision Date: 05/13/03    Archive Date: 05/20/03

DOCKET NO.  02-05 147	)	DATE

	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Whether the veteran's request for a waiver of the recovery of 
an overpayment of nonservice-connected disability pension 
benefits was filed in a timely manner.  


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran had active military service from December 1950 to 
July 1959.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 decision of the Department of 
Veterans Affairs (VA) Medical & Regional Office (RO) in Fort 
Harrison, Montana.  In that decision, the RO denied the 
veteran's request for waiver of the recovery of the 
overpayment of nonservice-connected pension benefits holding 
that he was not eligible for waiver consideration of the 
debt, then calculated to be $10,416.00, because he did not 
request waiver of this amount within 180 days of the RO's 
notice to him of the indebtedness.


REMAND

In January 2003 the Board undertook additional development on 
the issue of whether the veteran's request for a waiver of 
the recovery of an overpayment of nonservice-connected 
disability pension benefits was filed in a timely manner, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (now codified at 38 C.F.R. § 19.9(a)(2)).  
This has been completed.  

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a).  The CAFC invalidated 
38 C.F.R. § 19.9(a)(2) because, in conjunction with the 
amended regulation codified at 38 C.F.R. § 20.1304, it allows 
the Board to consider additional evidence without having to 
remand the case to the agency of original jurisdiction for 
initial consideration and without having to obtain the 
appellant's waiver.  The CAFC held that this is contrary to 
the requirement of 38 U.S.C. § 7104(a).  

The CAFC also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C. § 5103(b).  The CAFC 

invalidated 38 C.F.R. § 19.9(a)(2)(ii), which requires the 
Board "to provide the notice required by 38 U.S.C. 
[§] 5103(a)" and "not less than 30 days to respond to the 
notice," because it is contrary to 38 U.S.C. § 5103(b), 
which provides the claimant one year to submit evidence.  

In accordance with the January 2003 development, the Board 
obtained various documentation.  This evidence has not been 
considered by the RO.  Accordingly, this case is REMANDED for 
the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should review the additional 
evidence received to ensure it is 
responsive to and in complete compliance 
with the Board's development request and, 
if not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  The RO may also 
undertake any additional development 
deemed necessary.  

3.  The RO should adjudicate the issue of 
whether the veteran's request for a 
waiver of the recovery of an overpayment 
of nonservice-connected disability 
pension benefits was filed in a timely 
manner.  This should include 
consideration of all evidence of record, 
including the evidence added to the 
record since the February 2002 statement 
of the case.  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant action taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertaining to the claim currently on appeal.  A 
reasonable period of time for a response should be afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

